Appeal from a judgment of the Niagara County Court (Angelo J. Morinello, J.), rendered December 23, 2005. The judgment convicted defendant, after a nonjury trial, of burglary in the second degree and petit larceny.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a bench trial of burglary in the second degree (Penal Law § 140.25 [2]) and petit larceny (§ 155.25). We reject defendant’s contention that the verdict with respect to the burglary count is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). County Court was entitled to infer “[t]he element of larcenous intent ‘. . . from *1448the circumstances of the entry’ . . . and from the theft completed inside the [victim’s apartment]” (People v Tricic, 34 AD3d 1319, 1320 [2006], lv denied 8 NY3d 850 [2007], quoting People v Gaines, 74 NY2d 358, 362 n 1 [1989]; see also People v Ramirez, 278 AD2d 897 [2000], lv denied 96 NY2d 833 [2001]). Contrary to the further contentions of defendant, he received meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]), and the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Martoche, Fahey, Peradotto and Green, JJ.